Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This action is in reference to the communication filed on 18 JUL 2022
Amendments to claims 28, 35, 42 are entered and considered, as is the addition of claims 48-50, the cancellation of claims 39-41, and the prior cancellation of claims 1-27. 
Claims 27-38, 42-50 are pending and examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-38, 42-50 of 17340156 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 U.S. Patent No. 11062348. Although the claims at issue are not identical, they are not patentably distinct from each other because Exemplary independent claim 1 of the ‘348 patent, while somewhat more narrow in scope, reads on each limitation of exemplary independent claim 28/35/42 of the ‘156 application.
Claim Objections	
Claim 48 recites a presumed typo of “selected feal program.” Examiner has presumed the intent is a “deal” program. 












Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 27-38, 42-50, the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) recite an abstract idea without significantly more. 
	
With respect to claims 17-38, 42-50, the independent claims (claims 28, 35, 42 ) recite a process, which is a statutory category of invention. 
Further, independent claims 28, 35, 42 are directed receiving a request for an offer, determining that a plurality of trigger events have occurred and based on the trigger event, selecting and supplying an offer valid for a limited time period based on the user’s location and other relevant factors.  These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions in the form of advertising marketing or sales activities or behaviors. Managing a timed offer program or an inventory of personalized offers is a marketing activity in that the rules applied as claimed are a means of promoting offers to users based on predetermined rules or situations, in the hopes that the personalized offer is selected or redeemed by the user. Further, these limitations are also found to be an abstract idea in that they represent a mental process – each claim limitation, including the limitations beginning with “determining…; wherein the first and second deal program collections…; receiving a request…; determining, based on the trigger event…” and related wherein limitations, as well as the selecting step and related limitations are easily performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind such as observation, evaluation, judgement and opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – the independent claims recite a “request” from a user via a input at a consumer device, and dynamically changing a predetermined period for the use of coupon, as well as a “relational database” and wherein the offer is “generated” and then “transmitted” to the consumer device.  The independent claims further recite a computer program product/non-transitory computer readable CRM, in claim 28, and  a processor and a memory in communication with computer code, in claim 35. Examiner notes that claim 42 does not even appear to be fully existing in a computing environment. The computing elements in claims 28, 35, including a processor and memory, and non-transitory CRM are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending and receiving information) such that it amounts no more than mere instructions to apply the exception(s) using a generic computer component. Further, the “requests” are simply received from a second [consumer] device, and furthermore the “request” itself just includes an indication of the request. The ultimate transmission of the offer simply occurs in a standard network, and is at best, extra solution activity concerned with sending and receiving data – in particular in claim 42, this could be accomplished by providing the deal on a piece of paper. Receiving input from a secondary device is not sufficient to amount to a practical application of the abstract idea, as this at best provides for an application of the relevant technology to the abstract idea(s) identified above – i.e. there is no improvement to the functioning of the device or a relevant technology, and as the data is simply input and received it does not appear there is a “meaningful link” between the two, and while the additional description included such as a the type of electronic communication and location of the consumer both provide context to the abstract idea, this is again, simply data about data and insufficient to amount to a practical application. “Accessing” a relational database itself does not positively recite the database, rather just that the access to stored data occurs. Further, the dynamic alteration to the time period could further be changed by a mental process based on the claimed limitations. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “a “request” from a user, via input at a consumer device, and the independent claims further include transmission of the impression.  Claims 28, 35 nominally recite computing elements discussed above – i.e. a no transitory CRM and a memory/processing environment. Notably, claim 42 contains no recitations of a computing environment. When considered individually, the “memories and processor” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements, in that these elements do not appear to be at all necessary to the functioning of the claim.   When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back, or at best a request is sent and compared against rules. The addition of the user computing device to input and receive data, and further description of the data in the are at best extra solution activity and descriptive in nature. MPEP 2106.05g categorically notes mere data gathering, i.e. “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;” is insignificant extra solution activity.  Further, the addition of the relational database in the independent claims is simply used to store and provide access to data. Examiner notes sending, receiving, and accessing of data is well understood, routine and conventional computing activity. For example, MPEP 2106.05d notes that “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);” “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”, and “Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)” are all examples of well understood, routine and conventional uses of computing technology. 
 The inclusion of sending and receiving of data does not amount to significantly more, and further, the most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept (in claim 17 only) is not enough to confer statutory subject matter eligibility. Per MPEP 
Dependent claims 29, 36, 43, 30, 37, 48-50 directed to means for creating and defining the first and second time period, as well as the first and second deal programs, and the types of units included in a deal.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial and legal interactions such as commercial or marketing activities, as well as a mental process in the form of a determination or evaluation performed in the human mind. While the types of programs and definitions presented provides helpful context, this is insufficient. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 31-34, 38-41, 44-47 are not directed to any additional abstract ideas than those identified above. These claims recite a plurality of scenarios in which information about the offer or the requirements associated therein may be subject to change – including information about the user, as well as real time location. However, these elements (user information including location) are not recited in a manner sufficient to amount to significantly more. Instead, the claims recite a plurality of descriptive terms, such as “historical information” or “real time location” of a user, rather than actively gathering or collecting this information. Although this provides context to the request identified in the abstract idea, this does not represent any different or additional abstract ideas than those above. These elements do not integrate the abstract ideas above into a practical application. At best Examiner finds this to be analogous to “applying” known location techniques to an abstract idea, or merely using the terminology as a tool to perform an abstract idea. Further, this is insufficient to amount to significantly more as they are simply appending well understood, routine and conventional activities at a high level of generality – i.e. representing location with latitude and longitude. As such the claims are directed to abstract ideas without significantly more. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason (US 20100287103 A1) in view of Emrich et al (US 20130231999 A1, hereinafter Emrich). 

In reference to claim 28, 35, 42 :
Mason teaches: 
A computer program product comprising at least one non-transitory computer-readable storage medium storing computer-executable program code instructions that, when executed by a computing apparatus, cause the computing apparatus to:
receive, via input at a consumer device, a request for an offer (at least [037, 077]: consumer looks at the webpage, and searches for a manicure from SPA ABC,  i.e. directly searching the syndication partner or other distribution channel for the offer, at [082-083], the location of the user may govern the deal to be pushed to the user, at  025: the offer(s) are syndicated or deployed through any variety of sources);
 [a plurality of different groups of deal programs comprising differing time periods and quantities for the given offers/groups thereof] (at least [041-043]);
generate an impression of the particular offer, the impression identifying a predetermined period in which to purchase the particular offer (at least [figure 5 and related text]: tailored offers are presented to a user based on the profile (indicated by the user’s “bronze” status), and the remaining time for the given deal is shown to the user above the user’s particular purchase price offer);
access a relational database, the relational database storing each of a plurality of impressions related to offers available in each deal program collection, to determine a predetermined period for use of the particular offer (at least [0064-067, fig 1, 3, and related text] once a vendor, i.e. restaurant “xyz” is selected, the system reviews available offers and a given timeline for the “deal” to restaurant “XYZ”;
dynamically change, by the sales enhancement system, the predetermined period for use of the particular offer (at least [082-083, 043, and 087]: at 087, retailing system makes decisions on the fly about which deals to offer a group of users, at [083, 043] location is obtained or provided by a mobile device and may be used to target the offers to a given group as in [087]).; and
transmit, from the sales enhancement system, the impression of the particular offer, to consumer device, in response to the request, via electronic communication, for display, the impression comprising an indication of the particular offer and the dynamically changed predetermined period for use (at least [figure 5 and related text]: tailored offers are presented to a user based on the profile (indicated by the user’s “bronze” status), and the remaining time for the given deal is shown to the user above the user’s particular purchase price offer); 
automatically update by the sales enhancement system, at least one of the first deal program collection and the second deal program collection to reflect an updated value of deal unit based at least in part on information associated with the transmission of the impression of the particular offer (at least [fig 065, fig 5 and related text] “The discount to be provided by XYZ Restaurant is $20 in food for the cost of $10, provided the tipping point of 25 is met. … Another term may be that XYZ Restaurant will only provide a maximum of 100 discount offers, although any variation is contemplated, for example, terms of the discount offer could vary with respect to the number of consumers that accept the offer in excess of the tipping point. For example, the first 25 consumers that accept the discount offer receive the 50% discount. The subsequent consumers (number 26 through 50) to accept the offer receive a 40% discount, or $20 in food for the cost of $12. The next subsequent consumers (number 51 through 100) to accept the offer receive a 20% discount, or $20 in food for the cost of $16” and at [087] “The retailing system can utilize historical data to determine that based on certain customer's responses to an offer, additional customers may be given the same offer. For example, if a group of customers is generated based on historical activity, and that group tends to accept offers similar to another group of customers (the second group being generated based on ratings of various deals), then if the first group accepts an offer by a certain percent (for example 10%), then the same offer should be made to the second group. The retailing system can make these determinations on the fly as deals are accepted or rejected.” Figure 5 shows an illustration wherein remaining instances of 6 deals to be purchased); 
 While Mason does teach a predetermined event or threshold (see 023, 26, the examining occurs upon a threshold being met), it does not specifically teach a trigger nor a value, nor associating the values with the deal collection(s). Emrich however, does teach: 
determine, by a relevance system, a particular trigger event from a plurality of trigger events, wherein reception of any of the plurality of trigger events causes examination of both a first deal program collection and a second deal program collection to determine from which of the first deal program collection and the second deal program collection the offer will be selected (at least 167, trigger‘s value is the association with the vendor, see also 208-212: type of trigger can indicate value of the trigger, trigger can include location and where the user accessed or made the request, or where the advertiser would like the advertisement to be triggered based on);
wherein at least a first trigger event of the plurality of trigger events is associated with a selection of the first deal program collection and at least a second trigger event of the plurality of trigger events is associated with a selection of the second deal program collection  (see 143, 037: type of collection could be airlines, that category is triggered, similarly, in 037, could be types of clothing , 167, 208-12 triggers is/are used to determine the type of advertisement presented to the user) and;
select, based on the determination of the first trigger event or the second trigger event, a particular offer from the selected deal program collection to offer at least ]0143, 037, 0167] “The system may determine a positive correlation between Airlines offers (or a specific airline, like Delta) and laptop computers (or a specific laptop like a 13'' monitor Dell Computer). In one embodiment, a user that clicks on an airlines offer will then be identified as a likely candidate to accept a laptop computer offer (this association then triggers the system to load laptop computer offers or the like into a user's queue of offer.”).;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a value with the trigger itself as taught by Emrich, with the targeted deal program creation of Mason, because Emrich teaches that providing value to a trigger based on targeted advertisements or promotions, as well as including a value for the type of source, increases the likelihood that a user will find an advertisement engaging (see 208, 210). Such a value further encourages advertisers to more carefully target advertisements or groups of advertisements to a viewer (see 211).

In reference to claim 29, 36, 43:
The combination of Mason/Emrich/Dunham teaches all the limitations above. Mason further teaches attributes or details about a group of offers,  receiving a deal program, the deal program having deal attributes (at least [021-22]; a deal for a restaurant); separating the deal program into a first deal program and a second deal program (at least [022], first 25 get an discount, second 25 receive less of a discount); associating the first deal program with the first deal program collection, where the first deal program comprises the deal attributes and a first period for offering deals (at least [022, 042]: first and second period for a first and second offer); and associating the second deal program with the second deal program collection, where the second deal program comprises the deal attributes and a second period for offering deals, where the second period is different in at least one aspect from the first period (at least [022, 042] first and second offering of the timing and the offer itself).

In reference to claim 30, 37:
Mason/Emrich/Dunham teaches all the limitations above.  Mason further teaches where the deal program includes units (at least 21-24, 065: total units); and where separating the deal program into the first deal program and the second deal program comprises separating the plurality of deal units in the deal program into the first set of deal units and the second set of deal units, the first set of deal of units and the second set of deal of units total to equal the plurality of deal units (at least 021, 22: total amount of offers, but the first and second offer may be different, 024, maximum number of offers available, see also 065: total number of units, however the discount could vary in terms of the timing).

In reference to claim 31, 38, 44:
Mason further teaches: wherein the predetermined period for use of the particular offer is dynamically changed based on real-time information consumer (at least [082-083, 043, and 087]: at 087, retailing system makes decisions on the fly about which deals to offer a group of users, at 083, 043 location is obtained or provided by a mobile device and may be used to target the offers to a given group as in [087], [042], a user may be offered an additional offer based on historical interaction with an offer or type of offer).

In reference to claim 32, 45:
Mason further teaches: wherein the predetermined period for use of the particular offer is dynamically changed based on historical information (at least [042], a user may be offered an additional offer based on historical interaction with an offer or type of offer.)

In reference to claim 33, 46: 
 Mason further teaches wherein the predetermined period for use of the particular offer is dynamically changed based on real-time information and historical information (at least [082-083, 043, and 087]: at 087, retailing system makes decisions on the fly about which deals to offer a group of users, at 083, 043 location is obtained or provided by a mobile device and may be used to target the offers to a given group as in [087], [042], a user may be offered an additional offer based on historical interaction with an offer or type of offer).
In reference to claim 34, 47: 
Mason further teaches: wherein the real-time information upon which the predetermined period for use of the particular offer is based includes a real-time location of the consumer device (at least [082-083, 043, and 087]: at 087, retailing system makes decisions on the fly about which deals to offer a group of users, at 083, 043 location is obtained or provided by a mobile device and may be used to target the offers to a given group as in [087], [042], a user may be offered an additional offer based on historical interaction with an offer or type of offer).

In reference to claim 48:
Mason teaches: wherein the particular trigger event comprises at least a real-time location of the consumer device from which the request is received, (at [082-083], the location of the user may govern the deal to be pushed to the user, at  025: the offer(s) are syndicated or deployed through any variety of sources), as well as [selecting an offer] based at least in part on the real-time location of the consumer device (see [082-083] Mason as cited discloses wherein the location is considered in terms of presenting the offer(s) to a user,  and wherein a “best” offer from a plurality of offers is the offer closest, however, however Mason does not specifically disclose ranking a plurality of offers. Emrich, however does disclose ranking a plurality of deal programs of the at least selected deal program collection (at last fig 6 and related text] “At step 608, the system compares all ads and offers of that advertiser to the personalization data of the user and ranks the available offers in order of effectiveness for that user. This means that the system determines the ad or offer that is most likely to result in an affirmative or successful response from the user. At step 609 the system serves the top ranked ad to the user.” Mason and Emrich are analogous references as both disclose providing targeted offers to users with a consideration of the greatest chance of a user accepting the offer. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a ranking among a plurality of offers as taught by Emrich, when considering the ultimate goal of effective targeting of advertisements of both applications, as one would have been motivated to present the best possible offer from among a plurality of available offers. Further, both Mason and Emrich disclose that location is an important consideration when targeting users, and as such ranking by location (location being agreed by both as a priority) would increase the chances of an acceptance on the part of the targeted/triggered user (see at least 208, 210, 211). 

In reference to claim 49:
Mason further teaches: wherein the request for the offer is received associated with a particular electronic source, the particular electronic source comprising a link on a webpage, a text message, an SMS text, or a voicemail, and wherein the first trigger event comprises an indication of the particular electronic source (at least at 037, 077: consumer looks at the webpage, and searches for a manicure from SPA ABC,  i.e. directly through a webpage at 082-083, the location of the user may govern the deal to be pushed to the user, at  025: the offer(s) are syndicated or deployed through any variety of sources) .

In reference to claim 50:
Mason further teaches: wherein the first deal program collection is associated with a first plurality of deal program level relevance features and the second deal program collection is associated with a second plurality of deal program level relevance features  (at least 022: a first and second deal offer made; 041-43: first and second offers are assigned to a target group based on relevance),
wherein the particular offer from the selected deal program collection to offer is determined based at least in part on the first plurality of deal program level relevance features or the second plurality of deal program level relevance features (at least [041-43]).





Response to Arguments
Applicant’s remarks as filed on 18 JUL 2022 have been fully considered. 
Applicant’s summary of the interview held on 17 JUN 2022 is duly noted. 
Applicant’s remarks regarding the prior art rejection are found to be conclusory at best, and as such Examiner is unable to respond further in view of the updated rejection presented above. 
Applicant’s remarks regarding the rejection under 35 USC 101 begin on page 10 of the response. Applicant begins by restating newly amended limitations of the claims, and concludes that the claims do not recite an abstract idea. As discussed in the rejection above, Examiner does not find that the amendments as presented do not convert the claims into reciting eligible subject matter. In particular, contrary to Applicant’s conclusions, Examiner still finds the abstract idea(s) identified above to be applicable. Again, the claims recite managing a deal program, which is categorically a method of managing certain human behaviors. 
Examiner maintains that a practical applicant is also not present, for the reasons outlined above. The rendering of an impression at a device, including updated information, is at best extra solution activity of displaying information on a screen. Applicants remarks on page 11 provide context to the claims, however, Examiner respectfully disagrees that the context provided is sufficient to amount to a practical application beyond generally linking the invention to the computing realm. Applicant’s remarks regarding eligibility at step 2B are found to be conclusory at best, and as such Examiner is unable to respond further. 
Applicant’s remarks regarding the double patenting rejection are noted. Examiner reiterates that the amendments do not negate the need for the rejection as currently presented, however the rejection is held in abeyance until the time of allowance. 
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110078026 A1, to Durham, discloses a plurality of discussion regarding the timing/expiration of available, competing, or complimentary offers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622